Citation Nr: 0614303	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  94-37 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for 
asbestosis, prior to April 26, 2005.

3.  Entitlement to a rating in excess of 30 percent for 
asbestosis, since April 26, 2005.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1943 to March 
1946, and from April 1954 to October 1955.

This appeal to the Board of Veterans Appeals (Board) 
initially arose from a March 1993 rating action that denied a 
TDIU, and a May 1998 rating action that denied an increased 
(compensable) rating for asbestosis, and implemented a 
January 1997 Board decision that granted service connection 
for PTSD, assigning initial noncompensable rating, effective 
August 6, 1992.  Because the appeal of the PTSD claim 
involves a request for a higher rating assigned following the 
initial grant of service connection, the Board has 
characterized the appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In January 1997, the Vice-Chairman of the Board granted the 
motion of the appellant's attorney to advance these matters 
on the Board's docket,  under the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).  Subsequently in January 
1997, the Board remanded the claim for a TDIU to the RO for 
further development, and in December 1999 and October 2000 
the Board remanded all the matters to the RO for further 
development.

In November 1998, the veteran testified during hearing before 
RO personnel;; a transcript of the hearing is of record.

By rating action of May 2000, the RO granted an initial 10 
percent rating for PTSD, effective August 6, 1992.

In a May 2002 decision, the Board denied an initial rating in 
excess of 10 percent for PTSD, a compensable rating for 
asbestosis, and a TDIU.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By August 2003 Order, the Court vacated the 
May 2002 Board decision and remanded these matters to the 
Board for readjudication.

In May 2004, the Board remanded these matters to the RO for 
further development.  After accomplishing that development, 
the RO continued the denials of all three claims (as 
reflected in the December 2004 Supplemental Statement of the 
Case (SSOC).  By rating action of May 2005, the RO granted a 
30 percent rating for asbestosis from April 26, 2005.  
Inasmuch as a higher rating is available for this condition 
both before and after April 26, 2005, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the Board considers the claims for a higher 
rating at each stage as remaining viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  The RO issued 
additional SSOCs in September and December 2005, and returned 
these matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

2.  Since the August 6, 1992 effective date of the grant of 
service connection, there is no showing that the veteran's 
PTSD has resulted in any symptoms indicative more than mild 
social and industrial impairment; or, since November 7, 1996, 
greater occupational and social impairment than as due to 
mild or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  

4.  Prior to April 26, 2005, the manifestations of the 
veteran's asbestosis, as shown by reliable pulmonary function 
tests (PFTs), included a Forced Vital Capacity (FVC) of 113 
percent of predicted value.  

5.  Since April 26, 2005, the manifestations of the veteran's 
asbestosis, as shown by reliable PFTs, include a FVC of 72 
percent of predicted value.

6.  The veteran's sole service-connected disabilities are 
PTSD (evaluated as           10 percent disabling) and 
asbestosis (assigned a noncompensable rating prior to April 
26, 1005, and 30 percent disabling since April 26, 2005).

7.  The veteran last worked in 1992 in port relief (similar 
to a marine engineer), and served in the Merchant Marine from 
about the mid-1960s until 1980.

8.  The record does not persuasively establish that the 
veteran's service-connected disabilities preclude him from 
obtaining or retaining substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2005); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a compensable rating for asbestosis, for 
the period prior to April 26, 2005, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.31, 4.97, Diagnostic Code 6833 
(2005).

3.  The criteria for a rating in excess of 30 percent for 
asbestosis, for the period since April 26, 2005, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.31, 4.97, Diagnostic Code 
6833 (2005). 

4.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A ,5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

Through the September and December 1992 RO letters, the March 
1993 rating action, the April and December 1993 RO letters, 
the July 1994 Statement of the Case (SOC), the August 1994, 
February 1996, and March, July, and August 1997 RO letters, 
the May 1998 rating action and SSOC, the July, September, and 
October 1998 RO letters, the February 1999 SOC and SSOC, the 
April and December 1999 RO letters, the May 2000 rating 
action and SSOC, the August 2000 RO letter, the September 
2000 SSOC and RO letter, the October, November, and December 
2000 and April 2001 RO letters, the February 2002 SSOCs, the 
April 2002 and May, July, and September 2004 RO letters, the 
December 2004 SSOC, the March and May 2005 RO letters, the 
May 2005 rating action and SSOC, the June 2005 RO letter, the 
September 2005 SSOC, the October 2005 RO letters, the 
December 2005 SSOC, and the February 2006 RO letter, the 
veteran and his attorney were variously notified of the law 
and regulations governing entitlement to the benefits sought 
on appeal, the evidence that would substantiate his claims, 
and the evidence that had been considered in connection with 
his appeal.  After each, they were afforded an opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

Additionally, the April 2001, May 2004, and October 2005 RO 
letters, SOCs, and SSOCs variously informed the veteran of 
what the evidence had to show to establish entitlement to the 
benefits he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claims; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claims, such 
as medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter RO letters specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claims by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The latter 2004 and 2005 RO letters 
specifically notified the veteran to furnish any evidence in 
his possession that pertained to his claims.  Accordingly, 
the Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by VA has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claims herein 
decided.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the 1993 and 1998 
rating actions on appeal, inasmuch as the VCAA was not 
enacted until late 2000.  However, the Board finds that any 
lack of full, pre-adjudication notice strictly meeting the 
VCAA's notice requirements in this appeal does not prejudice 
the veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, in this appeal, the delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating actions, many RO letters, SOCs, and SSOCs issued 
between 1992 and 2006 have repeatedly explained to the 
veteran what was needed to substantiate his claims.  As a 
result of RO development, the Board's remands, and the Court 
Order, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claims on the merits in December 
2005 on the basis of all the evidence of record, as reflected 
in the SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands and the Court Order, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining available post-service VA and private 
medical records up to the present time.  The veteran was 
afforded several comprehensive VA examinations, most recently 
in April 2005, and all these, as well as VA outpatient 
treatment records up to 2005, have been associated with the 
claims file and considered in adjudicating these claims.  
Significantly, neither the veteran nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims on appeal at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Background

Historically, service connection for asbestosis was granted 
and a noncompensable rating assigned by rating action of 
January 1986, based in part on a review of contemporaneous X-
rays showing the disability and from a review of records of 
the veteran's inservice occupation.  By rating action of May 
2005, the RO increased the rating to 30 percent, effective 
April 26, 2005.  

As noted above, the Board granted service connection for PTSD 
by decision of January 1997; a May 1998 action implemented 
the Board's decision by establishing service connection for 
PTSD, effective August 6, 1992.  A 10 percent rating was 
ultimately assigned from this date based on evidence 
discussed below.  

In a September 1992 letter to the veteran's attorney, Patrick 
Welch, D. Min., reported that the veteran's score on the 
Mississippi Scale for combat-related PTSD was 109.5, which 
put him within the rating for PTSD.  Dr. Welch indicated that 
the symptomatology most often common with PTSD patients 
having to do with dreams was not as strong in the veteran; 
rather, his symptoms were interpersonal and work-related 
failures.  Dr. Welch reported that the Millon Clinical 
Multiaxial Inventory II offered the possible diagnosis of 
dysthymia.  

Further, Dr. Welch reported that, in looking at the 
diagnostic criteria for PTSD, the veteran had an avoidance of 
small rooms, that their sessions brought on nightmares as the 
veteran talked about the history of life in the military, and 
that, although there was not specific recollection of 
content, the veteran cried when talking about the condition 
acquired.  It was also noted that the veteran related an 
inability to participate in activities, and indicated that he 
had lost his marriage and had multiple failed relations.  Dr. 
Welch further reported that the veteran included sleep 
disturbance, irritability, low concentration, an exaggerated 
startle response, and avoidance of activities that aroused 
recollection as part of his symptomatology indicating PTSD.  
Dr. Welch stated that it was evident that the veteran's first 
psychological troubles occurred during and shortly after his 
military service.  

In an income statement received in January 1993, the veteran 
indicated that he was last employed in December 1992 with a 
shipping company as a marine engineer.  

An RO hearing was held in January 1993, during which the 
veteran testified that following his first period of service, 
he had problems keeping a job, and that as a result he went 
back to military service in 1954.  He testified that he was 
in the Merchant Marine from 1964 until 1980.  In addition, he 
testified that he had difficulty with co-workers, and a lack 
of concentration and nervousness.  He also reported that he 
had recently participated in a VA outreach program that 
brought all of his problems back, causing difficulty sleeping 
and startle reaction.  

Received in January 1993 were private treatment records dated 
from May 1992 to January 1993, which essentially consisted of 
therapy notes.  These records reflect that the veteran 
discussed his difficulty with depression and his frustration 
in not being able to communicate with his wife.  During a 
session in May 1992, he discussed incidents in service that 
caused him to become nervous.  In June 1992, he reported 
symptoms of sleep disturbance, irritability, low 
concentration and an exaggerated startle response.  

Apparently received from Dr. Welch in January 1993 is a 
report of a Millon Clinical Multiaxial Inventory-II 
evaluation that reflects clinical impressions of: dysthymia, 
passive/aggressive personality disorder, narcissistic 
personality disorder, and histrionic personality disorder.  

In a May 1996 letter to the veteran's attorney, E. Hoeper, 
M.D., dated the veteran's problems as beginning while serving 
in the World War II aboard an LST (landing ship tank) in the 
Pacific.  Dr. Hoeper indicated that the veteran was vague 
about how much combat exposure he had, but that he was 
obsessive about fearful experiences in minefields where he 
thought he was going to die.  Dr. Hoeper also reported that 
the veteran stated that he carried those war experiences with 
him since that time.  The veteran also related that he used 
to have nightmares involving those experiences that caused 
him a lot of anxiety, but he had not experienced such 
nightmares in years.  On mental status evaluation, the 
veteran's remote and recent memory was moderately impaired, 
he was very tangential in his responses to questions, and he 
had a short attention span.  Further, he appeared to have a 
high anxiety level, although he denied anxiety, and there was 
no evidence of psychosis.  The diagnosis was prolonged PTSD 
directly related to combat experience in World War II.  Dr. 
Hoeper noted that the veteran continued to startle easily, 
irritate easily when startled, and had been depressed for 
years because of his social isolation resulting from his 
primary PTSD.  He further noted that over the years the 
veteran's social adjustment had been affected, as he was 
unable to adjust to two marriages, and as his adaptation to 
work situations was marginal at best.  Dr. Hoeper considered 
the veteran unable to form any permanent social or work 
relationships due to his PTSD.  

VA outpatient treatment records reflect that in June 1996 
that the veteran had been prescribed Prozac and reported 
improvement in terms of sleeping and tenseness (symptoms of 
PTSD).  

Outpatient treatment records from Dr. Hoeper reflect that the 
veteran was seen in September and December 1996, and in March 
and June 1997.  Generally, he reported feeling better on 
Prozac, although in March 1997 reported difficulty sleeping 
and waking up.  In December 1996, he brought in a female 
friend.  

In late March 1997, a VA Social and Industrial Survey was 
conducted, the report of which reflects that during the 
interview, the veteran was alert, agitated and angry about 
problems experienced the past forty years which he related to 
his World War II experiences.  The interviewer, a VA clinical 
social worker, noted that the veteran made an effort to be 
cooperative.  The veteran related that throughout the years 
he had had difficulty maintaining employment due to his 
psychiatric problems, and had survived at a marginal level.  
He noted that he had been unable to have a stable marriage or 
family.  

Regarding specific employment history, the veteran related 
that through the years he had held numerous jobs in the 
plumbing and construction fields, with no job lasting more 
than 10 months, and related that he would become anxious, 
disturbed, and upset about his work situation and would leave 
his positions.  He also noted that he got into frequent 
arguments with employees and supervisors, and was often 
fired.  Finally, the veteran related that he had been 
unemployed for long periods of time and had been homeless at 
times.  

The social worker noted that it was difficult to access 
exactly what caused the veteran's poor social and employment 
history.  She noted that veteran reported being paranoid and 
distrustful of others and having sleep difficulty and a 
startle response, and concluded that it was unlikely that the 
veteran was able to obtain or maintain any substantially 
gainful employment.  However, she did not indicate whether 
the veteran's employment difficulty was due to his service-
connected PTSD, his asbestosis, or both.

September 1997 VA respiratory examination revealed a decrease 
in breath sounds over the entire lungs without rales or 
rhonchi.  Chest X-rays revealed extensive pleural scarring 
with associated calcifications bilaterally and interstitial 
lung disease, but no radiographic evidence of acute pulmonary 
disease.  The impression was that the findings suggested 
asbestosis.  

PFTs in conjunction with this examination revealed a FVC of 
66 percent of predicted value, and Forced Expiratory Volume 
in one second (FEV1) of 64 percent predicted.  The examiner 
also noted that the veteran's mental status was extremely 
questionable, in that he wanted to discuss inappropriate 
subject matter not pertaining to pulmonary function during 
testing.  The examiner also commented that the veteran's 
cooperation and understanding during the testing was 
questionable.

On September 1997 VA psychiatric examination, the veteran 
related that he was able to remain in the U.S. Maritime 
Service from 1964 to 1992 despite his history of nervous 
problems.  He stated that his symptoms included sleep 
disturbance, nightmares, irritability and an exaggerated 
startle response.  On examination, the veteran was dressed 
casually, appeared alert and tense with some increase in 
verbal productivity, and was cooperative.  His orientation, 
memory, insight, and judgment appeared adequate.  The 
examiner deferred a diagnosis pending psychological 
evaluation.  

The following month, the veteran underwent a VA fee-basis 
psychological evaluation.  At the outset, the psychologist 
noted that the evaluation was based on the veteran's self 
report, psychological testing, and a copy of the May 1996 
letter from Dr. Hoeper.  The report noted the veteran's 
reported family and military history, and that he had worked 
as a marine engineer until 1992.  He noted that his second 
marriage ended in 1975, and his first in the 1950s.  The 
veteran also indicated that he started treatment with Dr. 
Hoeper in May 1996, who has related his ongoing social and 
employment relationships to PTSD.  He related that he spent 
most of his time working on his house, watched television at 
night, and spent some time with a woman he has been dating 
since December 1996.  The veteran also reported that he read 
and listened to the radio, had been a member of a church 
since the early 1980s, sang in the choir, and attended Sunday 
school, was a lifetime member of a service organization, and 
was an active member of a singles club.  He noted that he 
considered himself a "people person," but also that he had 
been arrested for assault twice in the past, and that he 
startled easily, but not as easily as he used to.  

The psychologist's behavioral observations were that during 
the interview the veteran spoke loudly and in a hyperverbal 
and often pressured manner, rambled and provided indirect 
answers to questions, and related in an overly-detailed 
manner.  Further, his affect was animated and occasionally 
expansive, insight and judgment appeared mildly deficient, 
and his intellectual functioning was estimated to be in the 
average range.  The veteran responded to questions regarding 
traumatic military events in a matter-of-fact, serious 
manner, with no evidence of agitation or disinhibition.  
Multiple psychological tests were administered, to include 
the Minnesota Multiphasic Personality Inventory, the 
Mississippi Scale for combat- related PTSD, and a Diagnostic 
and PTSD interview.  

The psychologist concluded that the evaluation failed to 
confirm a diagnosis of PTSD, due to, among other things, 
inconsistencies during testing and an invalid clinical 
profile, and low scoring on objective measures of PTSD 
symptomatology.  The psychologist noted that the veteran's 
history of interpersonal conflicts with peers and authority 
figures suggested a personality disturbance, and that 
although a depressive disturbance was not evidenced, it was 
likely that the veteran experienced a mild to moderate 
recurrent depressive disorder exacerbated by situational 
stress.  The psychologist concluded by again noting that 
there was no evidence of PTSD, and the diagnosis was 
depressive disorder, not otherwise specified, and mixed 
personality features.  A Global Assessment of Functioning 
(GAF) score of 60 was indicated.   

In November and December 1997 addenda, the examiner who 
conducted the September 1997 VA psychiatric examination 
concurred with the psychologist's diagnosis and GAF score, 
and noted that the claims folder had been reviewed. 

On March 1998 VA respiratory examination, PFTs were not 
administered, and the physician referred to the findings 
reported in September 1997.  He commented that, according to 
the September 1997 examiner, the findings were not considered 
accurate due to the veteran's psychological inability to put 
his mind on the examination.  He added, however, that even if 
the breathing tests were considered 100 percent accurate, the 
veteran's lung condition would not restrict him from doing 
the usual activities of a 74 year-old man.  

Dr. Hoeper's outpatient treatment records further reflect 
that from June 1997 to September 1998 the veteran was seen 
with various symptoms such as a startle response, and 
reported that he was sleeping better.  In an October 1998 
letter to the veteran's attorney, Dr. Hoeper reaffirmed his 
diagnosis of PTSD, and indicated that the veteran continued 
to take Prozac and Clonopin to treat the disability.  In 
addition, Dr. Hoeper stated that the disability was 
manifested by violent nightmares, hypervigilance, 
irritability, an exaggerated startle response, and an 
inability to sustain social or work relationships.  With 
regard to his social impairment, he reported that the veteran 
remained socially isolated 95 percent of the time.  Dr. 
Hoeper concluded that the veteran considered his service-
connected PTSD to render him permanently and totally 
disabled.

In an October 1998 addendum to his October 1997 VA fee-basis 
report, the psychologist explained the basis for his 
conclusion that the results of the psychological tests, which 
were administered a year earlier, were valid.

At the November 1998 RO hearing, the veteran testified that 
he lives alone and spent his days listening to the radio and 
watching television.  He testified that Dr. Hoeper's 
assessment that he spent 95 percent of his time in his home 
isolated was basically true, but that he was not a hermit.  
Specifically, he noted that he had recently attended a 
function sponsored by a veterans service organization; that 
he was sociable when he went shopping; that he regularly 
attended his local church, and indeed participated as an 
active member of the choir which had weekly practices; that 
he was a charter member of a singles club and attended some 
of their monthly functions; and that he attended the events 
of a senior club.  He related that he had a lady friend in 
the 1980s and 1990s that developed Alzheimer's disease and 
left him, but that he still was socializing, although he had 
pain from the loss.  He noted that while he attended various 
functions, he did not stay as long as he had in the past, due 
to his poor health.  Regarding employment, the veteran 
testified that he last worked in 1992 in port relief, similar 
to a marine engineer position.  He noted that he had 
difficulty dealing with others.  With respect to his 
asbestosis, the veteran testified that the testing in 
September 1997 was impossible to accomplish because the 
examiner was too authoritative.  

In December 1999, the Board remanded the veteran's claims to 
the RO for additional development (i.e. examinations), noting 
that the record presented a conflicting assessment of the 
PTSD (i.e. whether he suffered from that or rather another 
psychiatric/personality disorder); a conflicting assessment 
regarding the extent of his social isolation (almost totally 
isolated as suggested by Dr. Hoeper, or somewhat socially 
active by his own testimony); and seemingly inaccurate 
findings with respect to the extent of his asbestosis.  

Relevant VA examinations (contract examinations conducted by 
QTC Medical Services) were accomplished in early 2001.  The 
report of a January 2001 examination reflected that the 
veteran reported a history of breathing problems in the past, 
but that he was currently having no breathing difficulty and 
was not using inhalers.  He could not recall the last time he 
experienced shortness of breath. Examination of the lungs 
revealed fairly good air movement, equal expansion of the 
chest, no accessory muscle use, and no rales or rhonchi.  
There were a few expiratory wheezes in the bases, and a few 
minimal crackles.  PFTs revealed a FVC of 113 percent of 
predicted value, a FEV-1 of 115 percent predicted, and a         
FEV-1/FVC of 77.1 or 99 percent predicted.  The examiner 
noted that there was no significant change after 
bronchodilator use; that the veteran's effort was good; that 
there were no discrepancies between the PFT findings and the 
clinical examination; and that the pulmonary function study 
was normal.  The examiner opined that the impact of the 
veteran's asbestosis itself would not in any way be a 
detriment to his ability to obtain or retain employment.  
While the examiner, a internal medicine physician, 
gratuitously offered that the veteran's asbestosis in concert 
with his PTSD did make him unable to maintain or retain 
employment, he also indicated that he was deferring the 
evaluation of PTSD to the neuropsychiatric examiner.  

On January 2001 psychiatric examination, the veteran 
complained of sporadic sleep and nightmares which were 
controlled by medication.  He related that his appetite was 
good and that his temper was pretty good, but that he was 
rather confrontational.  The report noted that the veteran 
did not mention flashbacks, and did not avoid activities that 
reminded him of his time in the service.  Further, he denied 
ever being depressed or suicidal, only stating that he has 
had pain that he could not identify, and that he had been 
anxious for some time, but with no panic attacks.  His 
military and psychiatric history and stressors were described 
in the report.  In addition, it was noted that the veteran 
had a college Bachelor's Degree, had been married twice but 
had been single for over 20 years, and that he was last 
employed in 1992.  The veteran related that he spent most of 
his time watching television or listening to the radio, had 
some friends, and played pool once a week in a tournament.  
He noted that he attended church and used to sing in the 
choir.  It was noted that the veteran took care of his own 
routine needs, such as feeding and dressing himself.  

On mental status examination, the veteran was alert, 
cooperative, and disheveled in appearance.  His hands were 
dirty, and he had pressured speech.  He was circumstantial 
and at times tangential, forceful, and overbearing.  Mood was 
somewhat labile, and there were no loose associations or 
flights of ideas.  There were no bizarre motor movements or 
ticks, and the veteran's affect was appropriate.  There were 
no suicidal or homicidal ideations, delusions, 
hallucinations, ideas of reference, or suspiciousness.  The 
veteran was oriented in 3 spheres, and his memory, both 
remote and recent, appeared to be adequate.  His intellectual 
capacity was adequate, and insight and judgment were 
marginal. 

Diagnostic tests were administered during the examination, 
one of which, according to the examiner, produced a score 
below the usual cut-off for significant PTSD.  The diagnosis 
was anxiety disorder, not otherwise specified, and 
personality disorder, not otherwise specified.  Psychosocial 
stressors consisted of some difficulty getting along with 
others and sustaining relationships.  A GAF score of 55 was 
indicated.  The examiner opined that the veteran did not meet 
the criteria for a diagnosis of PTSD, and that the 
information contained in Dr. Hoeper's May 1996 letter was far 
from what was required for such a diagnosis.  He noted that 
the veteran gave a good description of his impaired 
relationships, and noted that the behavioral observations 
made in 1997 were strikingly similar those exhibited during 
the current examination.  The examiner further noted that in 
his October 1998 letter, Dr. Hoeper laid out isolated 
symptoms which did not, in and of themselves, lead to a 
diagnosis of PTSD.  Combined with the score elicited on 
testing, noted above, the examiner opined that Dr. Hoeper's 
diagnosis of PTSD was erroneous.  The examiner concluded that 
the veteran's personality disorder, with his confrontational 
manner and difficulty establishing sustained relationships 
secondary to this disorder, adversely affected his ability to 
obtain employment and interpersonal relationships.  

In February 2001, the veteran was referred for another 
psychiatric evaluation.  The report of this evaluation 
reflected that the veteran was casually dressed and 
adequately groomed, and that his personal hygiene appeared to 
be good.  He was alert, and speech was clear and 
understandable.  Another series of tests (similar to those 
previously accomplished) were accomplished, and the examiner 
noted that the veteran was motivated to take and do well on 
the examinations.  A valid profile was produced on testing, 
in that there was no attempt by the veteran to present 
himself in a distorted manner.  Clinically significant 
elevations on the following scales were noted: 
hypochondriasis, depression, paranoia, and psychasthenia.  
Scoring on PTSD testing was below the usual cut-off for 
significant PTSD.  The veteran reported being concerned about 
his health and bodily functions, and that he was generally 
anxious, tense, and nervous.  It was further noted that the 
veteran was introverted and shy in social situations, 
withdrawn and possibly reclusive, and likely to be 
mistrusting of others. 

On September 2001 VA outpatient evaluation, the veteran 
became agitated and reported agoraphobia.  He became 
combative and threatening, and the police were called, 
forcing him down in a chair.  The veteran had never been 
threatening to VA staff before, and he apologized.  When seen 
again in July 2002, the veteran became explosive again and 
the police had to be called.  He stated that he had not taken 
some prescribed medications for 3 to 4 months.  In October, 
his depression and agitation were noted to be stable with 
medication.  In June 2003, the veteran reported taking his 
medication regularly.  

On February 2004 VA outpatient examination, respiratory 
examination showed no dyspnea, wheezing, cough, or 
hemoptysis, and psychiatric examination showed no feelings of 
depression, memory loss, or change in behavior.  Chest X-rays 
revealed bilateral calcified pleural plaques consistent with 
prior asbestos exposure, but the radiologist opined that they 
did not necessarily constitute a diagnosis of asbestosis.  No 
pulmonary edema, air space disease, mass, effusion, or 
pneumothorax was demonstrated.  The pulmonary vascular 
pattern was non-congested.  On March outpatient examination, 
the veteran was cooperative and oriented.  On examination of 
the lungs, bilateral breath sounds were equal.  The 
assessment was mild systemic disease. 

On February 2005 VA outpatient examination, the veteran 
reported doing well, with no symptoms of shortness of breath.  
Chest X-rays showed findings consistent with emphysema and 
asbestos exposure.  The impressions were diffuse pleural 
calcifications consistent with asbestos exposure, without 
significant interval changes from February 2004; and moderate 
emphysema/asbestos exposure.

A March 2005 VA CT chest scan revealed extensive bilateral 
calcified pleural plaques that were consistent with prior 
asbestos exposure, and minimal basilar fibrosis consistent 
with asbestosis.

On April 2005 VA respiratory examination, the veteran stated 
that he did not have a cough, sputum, or hemoptysis, and that 
he could still climb 2 flights of stairs without becoming 
short of breath.  He stated that he took no treatment for his 
lung condition, and that he had no periods of incapacitation 
by doctors' orders due to his lung condition.  Examination of 
the upper respiratory tract was essentially normal, and there 
was no evidence of cor pulmonale, right ventricular 
hypertrophy, or pulmonary hypertension. He had had no weight 
loss or gain.  No restrictive lung disease was noted.  The 
diagnosis was CT chest scan diagnosis of asbestos exposure 
due to multiple calcified plaques and lower lung field 
fibrosis consistent with asbestosis but not diagnostic of 
asbestosis.

April 2005 VA spirometry examination revealed a FVC of 72 
percent of predicted value, a FEV-1 of 86 percent of 
predicted, and a FEV-1/FVC of 76.  The examiner noted that 
the veteran made a good effort.  The results were interpreted 
as showing no obstructive lung defect by the FEV-1/FVC ratio.  
The veteran had an insignificant response to a 
bronchodilator.  

On April 2005 VA psychiatric examination, the veteran was 
extremely difficult to examine, in that he was 
confrontational, agitated, and demanding.  He complained of 
sleep disturbance, nightmares once or twice a week, and 
periodic intrusive thoughts.  He stated that he was not 
anxious except when confronted.  He stated that he was easily 
startled and hypervigilant; sometimes he was bothered by 
crowds, other times not.  He had a volatile temper.  
Sometimes he could watch combat items on television and 
discuss his experiences; other times he could not.  There was 
no history of suicide attempts or panic attacks, and he was 
last psychiatrically hospitalized in the 1950's.  He 
currently took prescribed medications that helped him.  He 
lived by himself, and did his own cooking and cleaning.  He 
had one good friend, and spent his time with his dog, 
watching television, and going to church and singing in the 
choir.  

On mental status evaluation, the veteran was alert and 
cooperative and neatly dressed.  He was initially quite 
confrontational and angry, but became more relaxed as the 
interview progressed.  There were no loose associations, 
flight of ideas, bizarre motor movements, or tics.  Mood was 
extremely labile and agitated at times, and then pleasant and 
calm, with an appropriate affect.  There was no suicidal or 
homicidal ideation or intent, no impairment of thought 
processes or communication, and no delusions, hallucinations, 
ideas of reference, or suspiciousness.  He was oriented in 3 
spheres, and memory and intellectual capacity were adequate.  
Insight and judgment appeared to be marginal.  The principal 
diagnosis was personality disorder (not otherwise specified), 
and another diagnosis was PTSD.  A GAF score of 58 was 
assigned.  The veteran was considered capable of managing his 
own financial affairs.  The examiner commented that the GAF 
of 58 was attributable to the PTSD solely; if the personality 
disorder was to be considered in addition to PTSD, then a GAF 
score of 45 would be more appropriate, since the veteran's 
personal manner was such that he was extremely irascible, 
confrontational, and at times agitated, and he could not get 
along well at all with others or maintain any employment.

In a May 2005 statement, S. Jenkins, M.D., stated that the 
veteran had PTSD, a short temper at times, and difficulty 
controlling his anger and emotions.   

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes (DCs) identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision (cited in the Introduction), the Court 
noted an important distinction between an appeal involving 
the veteran's disagreement with the initial rating assigned 
at the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found)  is required.  See Fenderson, 12 Vet. App. at 
126.  

A.  An Initial Rating in Excess of 10 Percent for PTSD

The veteran and his attorney contend, in substance, that a 
higher initial rating is warranted for PTSD, rated a 10 
percent disabling since August 1992.  

By regulatory amendment, effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, as defined in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

As reflected in the various SSOCs, the RO has considered both 
the former and the revised applicable criteria; hence, there 
is no due process bar to the Board doing likewise.  

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, DC 9411 (1996).  Under this formula, a 10 
percent evaluation was appropriate where criteria are less 
than required for a 30 percent evaluation under this DC, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.

A 30 percent rating was assigned upon a showing of definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite social impairment.  The term 
"definite" was defined as "distinct, unambiguous, and 
moderately large in degree," and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).  

A 50 percent evaluation was assigned where the ability to 
establish or maintain effective or favorable relationships 
with people was shown to be considerably impaired, and by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  

A 70 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was shown to be severely impaired, or by reason 
of psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in severe 
industrial impairment.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  These criteria represented 3 independent 
bases for granting a 100 percent rating.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). 

Pursuant to the revised criteria, ratings for PTSD are 
assigned under 38 C.F.R. § 4.130, DC 9411 (2005); however, 
the actual criteria for rating psychiatric disabilities other 
than eating disorders are set forth in General Rating Formula 
for Mental Disorders.  Under that formula, psychiatric 
disability which is productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication will be assigned a 10 
percent rating.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

Applying the evidence to the former and the revised criteria, 
the Board finds that the veteran's PTSD has not warranted 
more than a 10 percent disability rating at any point since 
the August  6, 1992 effective date of the grant of service 
connection.  Simply stated, since that time, there is no 
showing that the veteran's PTSD has resulted in any symptoms 
indicative more than mild social and industrial impairment; 
or, since November 7, 1996, greater occupational and social 
impairment than as due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  

In this regard, the Board notes that the evidence does not 
demonstrate that since August 6, 1992, the veteran has 
suffered from PTSD that could be characterized as producing 
at least definite impairment-distinct, unambiguous, and 
moderately large in degree-in the ability to establish or 
maintain effective or wholesome relationships with people.  
This is evidenced by the fact that he has maintained some 
relationships from that time, as reflected by his involvement 
in church, various social endeavors and recreational and 
leisure pursuits, and a relationship with a woman during some 
of the relevant time period; it is apparent that the veteran 
is not as isolated as has been suggested by Dr. Hoeper.  
Furthermore, as will be explained in more detail below, at no 
time since the effective date of the grant of service 
connection has it been shown that psychoneurotic symptoms 
associated with PTSD have been of such severity and 
persistence that there is definite impairment in the 
veteran's ability to obtain or retain employment.  Hence, 
psychiatric impairment due to PTSD that represents a degree 
of social and industrial inadaptability that is more than 
moderate but less than rather large simply has not been 
shown. 

Considering the pertinent evidence since the November 7, 1996 
effective date of the change in criteria, the Board finds 
that the requirements for at least the next higher, 30 
percent, rating under the revised criteria likewise not met.  
Since that date November 7, 1996, the veteran has not been 
shown to suffer from PTSD that is productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events). 

Indeed, the evidence, as a whole, indicates that the 
veteran's principal social and industrial inadaptability, and 
causative symptomatology, are not related to PTSD, but rather 
to other psychiatric disability-specifically, personality 
disorder-and much of the medical evidence indicates that a 
diagnosis of PTSD is not supported.  In this regard, the 
Board notes that, while in his letter to the veteran's 
attorney in September 1992 Dr. Welch indicated that the 
veteran had symptoms consistent with PTSD, he also admitted 
that some were not a strong as with the typical sufferer.  
Moreover, test results later received from him made no 
reference to the disorder, and it appears that Dr. Welch did 
not specifically diagnose the veteran with PTSD.  

While Dr. Hoeper did diagnose PTSD, the Board notes that, 
unlike the diagnoses rendered as a result of VA and QTC 
examinations, Dr. Hoeper's diagnoses are not supported by 
extensive psychological testing.  Specifically, the evidence 
from Dr. Hoeper consisted of two brief letters and some 
outpatient treatment records, while the VA psychiatric 
examination reports, fee-basis psychological evaluation 
report, and QTC examination reports document extensive 
testing and interviews.  As a result of these examinations 
and evaluations, several examiners separately were of the 
opinion that the veteran indeed did not suffer from PTSD, 
but, rather, from depressive and anxiety disorders, and 
personality disorders.  It is further noted that in 
conjunction with the VA and QTC examinations discussed above, 
several examiners considered Dr. Hoeper's diagnosis and 
rationale, along with other pertinent evidence of record.  
The Board also notes that the psychiatric examiner who 
evaluated the veteran in January 2001 gave detailed reasons 
as to why Dr. Hoeper's PTSD diagnosis was, essentially, 
incorrect.  Although the April 2005 VA psychiatric examiner 
diagnosed PTSD, he clearly indicated that the veteran's 
principal diagnosis was a personality disorder.  

The Board acknowledges that the question now before it is not 
whether the veteran, in fact, has PTSD (a condition for which 
he has already been service connected), but whether the 10 
percent rating initially assigned for the condition is 
appropriate.  However, because the diagnosis has legitimately 
been called into question, the Board finds that there is no 
persuasive evidence to establish that condition for which the 
veteran has been service connected is more disabling than is 
contemplated by the initial and current 10 percent schedular 
evaluation assigned, under either the former or revised 
schedular criteria.  

The Board also points out that the GAF scores assigned during 
this appeal-60 in October 1997, 55 in January 2001, and 58 
in April 2005-alone, provide no basis for assignment of more 
than a 10 percent rating for PTSD.  According to the 4th 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a GAF is 
a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).

According to DSM-IV, a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.  However, the Board points out that the 
veteran's actual psychiatric symptoms on examinations 
consistently show no findings of flat affect, circumstantial 
speech, or panic attacks.  

The Board also finds that the evidence of record also does 
not present such an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no showing that PTSD has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned 10 percent rating), or 
necessitated frequent periods of hospitalization (the April 
2005 VA examiner noted that the veteran was last 
psychiatrically hospitalized in the 1950's), nor is there any 
evidence that PTSD has otherwise has rendered inadequate the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For all the foregoing reasons, there is no basis for 
assignment of a staged rating, pursuant to Fenderson, and the 
claim for an initial rating in excess of 10 percent for PTSD 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Higher Ratings for Asbestosis

The veteran and his attorney contend, in substance, that a 
compensable rating is warranted for asbestosis prior to April 
26, 2005.  The Board notes that under 38 C.F.R. § 4.97, DC 
6833, a 10 percent rating is warranted for asbestosis when 
FVC is 75 to 80 percent of predicted; or, if diffusion 
capacity of the lung for carbon monoxide (DLCO) by the single 
breath method (SB) is 66 to 80 percent of predicted.  A 30 
percent rating is warranted where FVC is 65- to 74-percent of 
predicted, or DLCO (SB) is 56- to 65-percent of predicted.

In every instance where the schedule does not provide a 0 
percent rating for a DC, a 0 percent rating shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31 (2005).

As noted above, September 1997 PFTs revealed a FVC of 66 
percent of predicted, a finding which would appear to comport 
with a 30 percent rating under DC 6833. However, the Board 
finds that these test results are not reliable, inasmuch as 
the examiner specifically noted that the veteran's 
cooperation during testing was questionable, and the examiner 
who saw the veteran in March 1998 reiterated that this 
September 1997 examiner found the findings inaccurate.  In 
fact, during the November 1998 hearing, the veteran admitted 
that the September 1997 test had been impossible to 
accomplish.  On that record, the Board finds that the results 
of the September 1997 PFTs are unreliable for the purpose of 
evaluating the veteran's asbestosis, and may not serve as the 
basis for the grant of a compensable rating prior to April 
26, 2005.

On the other hand, reliable PFTs in January 2001 revealed a 
FVC of 113 percent of predicted.  The Board finds that these 
findings are reliable and consistent with a noncompensable 
rating for the asbestosis prior to April 26, 2005, inasmuch 
as the criteria for a 10 percent rating under the applicable 
rating criteria, discussed above, are not met.  As noted 
above, in order to meet the criteria for a 10 percent rating 
under DC 6833, a FVC of 75 to 80, or a DLCO (SB) of 66 to 80 
predicted is required, and such has not been shown in this 
case prior to April 26, 2005. 

For the foregoing reasons, the Board finds that the evidence 
does not demonstrate that a compensable rating is warranted 
for asbestosis prior to April 26, 2005.  As the preponderance 
of the evidence is against this claim, the benefit-of-the-
doubt doctrine is not for favorable application.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
53-56.  

By rating action of May 2005, the RO granted a 30 percent 
rating for asbestosis from April 26, 2005.  The question for 
appellate review is whether a rating in excess of 30 percent 
is warranted on and after that date.

As noted above, a 30 percent rating is warranted where FVC is 
65- to 74-percent of predicted, or DLCO (SB) is 56- to 65-
percent of predicted.  A 60 percent rating is warranted where 
FVC is 50- to 64-percent of predicted, or if DLCO (SB) is 40- 
to 55-percent of predicted, or if maximum exercise capacity 
is 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  A 100 percent rating requires 
FVC less than 50- percent of predicted; or DLCO(SB) less than 
40-percent of predicted; or maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation; or cor pulmonale or pulmonary hypertension; or 
outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6833.

Reliable PFTs in April 2005 revealed a FVC of 72 percent of 
predicted.  The Board finds that these findings are 
consistent with no more than a 30 percent rating for the 
asbestosis on and after April 26, 2005, inasmuch as the 
criteria for a 60 percent rating under the applicable rating 
criteria, discussed above, are not met.  As noted above, in 
order to meet the criteria for a 60 percent rating under DC 
6833, a FVC of 50- to 64-percent predicted, or a DLCO (SB) of 
40- to 55-percent predicted is required, and such has not 
been shown in this case since April 26, 2005. 

For the foregoing reasons, the Board finds that the evidence 
does not demonstrate that a rating in excess of 30 percent is 
warranted for asbestosis on and after April 26, 2005.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is not for favorable 
application.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  

C.  A TDIU

The veteran and his attorney have also contended that the 
veteran is entitled to a TDIU.  

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 4.16(a).  

As discussed in detail above, service connection has been 
established for PTSD and asbestosis, and these disabilities 
were evaluated as 10 and 0 percent disabling, respectively, 
prior to April 26, 2005, and 10 and 30 percent disabling 
since April 26, 2005.  Inasmuch as these are the veteran's 
sole service-connected disabilities, it is clear that he does 
not meet the minimum percentage requirements for the 
assignment of a total rating under 38 C.F.R. § 4.16(a) at any 
time pertinent to this appeal.

Thus, this issue turns on whether this veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e. work which is more 
than marginal, that permits the individual to earn a "living 
wage").  38 C.F.R. § 4.16(b).  See ; Moore v. Derwinski, 
1 Vet. App. 356 (1991).  The record must reflect that 
circumstances, apart from nonservice-connected conditions, 
place him in a different position than other veterans having 
a 10 percent disability rating prior to April 26, 2005, or a 
combined 40 percent disability rating since that date.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The ultimate question is 
whether, in light of the veteran's service-connected 
disabilities, he is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence reflects that the veteran was last employed in 
1992 as a marine engineer and/or in port relief, and that 
from about the mid-1960s until 1980, he served in the 
Merchant Marine.  There is no question that the record, as a 
whole, demonstrates that veteran would have difficulty 
dealing with others in a work setting, due to his 
confrontational nature, irritability, and the like; however, 
such difficulty is not shown, by any persuasive evidence, to 
be due to his service-connected disabilities.  

As discussed above, Dr. Hoeper indicated that the veteran was 
unable to engage in any work relationships due to PTSD.  
However, as also discussed in detail above (and below), 
because much of the evidence does not support a diagnosis of 
this disorder, and because the Board is unable to find that 
criteria for more than a         10 percent disability rating 
for such disorder since the effective date of the grant of 
service connection is warranted, Dr. Hoeper's opinion as to 
unemployability has little, if any probative value.  
[Parenthetically, the Board also notes that, even if all the 
veteran's psychiatric impairment was attributable to the 
service-connected PTSD, actual GAF scores assigned for 
overall psychiatric impairment have ranged from 55 to 60 
which, according to DSM-IV, is indicative of no more than 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with co-workers).  This unquestionably 
falls short of the total psychiatric impairment Dr. Hoeper 
indicated].   

Further, the veteran does not contend, and the evidence does 
not establish, that his service-connected asbestosis 
contributes in any significant degree to any difficulty 
obtaining or maintaining employment.  February 2004 VA 
respiratory examination showed no dyspnea, wheezing, or 
cough, and only mild systemic disease was assessed in March.  
On April 2005 examination, the veteran stated that he could 
climb 2 flights of stairs without becoming short of breath, 
that he took no treatment for his lung condition, and that he 
had no periods of incapacitation by doctors orders due to his 
lung condition.  

While in January 2001 an internal medicine physician 
indicated that the veteran's asbestosis, in combination with 
his PTSD, rendered him unemployable, the probative value of 
that opinion is substantially diminished by the fact that the 
physician did not actually evaluate (and is not shown to 
possess the medical expertise to properly evaluate) the 
veteran's PTSD at that time.  Indeed, that physician 
indicated that he was deferring evaluation of the psychiatric 
disability to a neuropsychiatrist.  Significantly, the 
physician who psychiatrically examined the veteran on the 
same date found that the criteria for PTSD were not met, and 
that it was the veteran's non-service-connected personality 
disorder, and confrontational manner and difficulty in 
establishing sustained relationships secondary to his 
personality disorder, that adversely affected his ability to 
obtain employment and interpersonal relationships.  The April 
2005 VA psychiatric examiner corroborated the principal role 
of the veteran's non-service-connected personality disorder 
in his not getting along with others or maintaining 
employment.  The Board finds that the psychiatric examiners' 
opinions are more probative on the question of psychiatric 
diagnosis and source of the veteran's employment and 
interpersonal difficulties.  The Board also notes that, 
inasmuch as the 2001 and 2005 psychiatric examiners clearly 
stopped short of opining that the veteran's psychiatric 
impairment-however diagnosed-rendered him unemployable, 
those opinions appear more consistent with the GAF scores 
discussed above (and other evidence of record), and in direct 
contrast to Dr. Hoeper's unsupported opinion that the 
veteran's psychiatric impairment was totally disabling.

In the absence of persuasive evidence establishing that the 
veteran's service-connected disabilities, alone, render him 
unemployable, the Board is unable to conclude, pursuant to 
the Van Hoose decision, that there are circumstances to place 
the veteran's case in a different position than similarly-
rated veterans.  

Accordingly, the Board finds that the criteria for a TDIU are 
not met, and the claim must be denied.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is not for favorable application.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. §  3.102; Gilbert, 1 Vet. App. 
at 53-56.  




ORDER

An initial rating in excess of 10 percent for PTSD is denied.

An increased (compensable) rating for asbestosis, for the 
period prior to April 26, 2005, is denied.

A rating in excess of 30 percent for asbestosis, for the 
period since April 26, 2005, is denied.

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


